                                                                   USDC-SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC#:
                                                                   DATE FILED: 5-19-21
 UNITED STATES OF AMERICA,

                         v.                                        20-CR-566 (RA)
 WALIEK VEREEN,                                                          ORDER
                              Defendant.


RONNIE ABRAMS, United States District Judge:
         The suppression hearing scheduled for June 2, 2021 is hereby adjourned to June 28, 2021
at 10:30 a.m. The hearing will be held in person at the Thurgood Marshall United States
Courthouse, 40 Foley Square, with the particular courtroom to be determined at a later time.
         Mr. Vereen shall continue to be detained. Magistrate Judge Cott reasonably determined
that Mr. Vereen posed a danger to the community on the basis of his criminal history and the
active warrant. See Dkt. 5. The laboratory testing of the purported “roach,” while potentially
relevant to the suppression motion, is certainly not dispositive of the motion’s outcome, and does
not furnish a basis to revisit or overturn Judge Cott’s determination.
         In addition, no later than May 28, 2021, the Government is directed to respond to the
argument raised at pages eight to ten of Mr. Vereen’s reply to the Government’s opposition to
his suppression motion. Dkt. 16. In particular, the Government is directed to address the
following question: if the evidence shows that Ms. Gayol’s statement to Officer Keegan that he
could “check the car” was neither heard by nor otherwise known to Sergeant Negersmith at the
time Negersmith searched the vehicle, is the Government precluded from relying on that alleged
consent as a justification for the search? The Defense may, if it wishes, file a response to the
Government’s letter by June 4, 2021. Time is excluded until June 28, 2021, under the Speedy
Trial Act, pursuant to 18 U.S.C. Section 3161(h)(7)(A).
SO ORDERED.

Dated:      May 19, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
